DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 7, 2021 has been entered.  Claims 18-26 are pending in the application.  The application’s amendments to claims 18, 20, 22, have overcome the 35 U.S.C. 112(b) rejection regarding said claims previously set forth in the Non-Final Office Action mailed March 13, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (WO 2016/040352 A1) (hereinafter – Bains) in view of Lisogurski et al. (U.S. 2013/0324856 A1) (hereinafter – Lisogurski).
Re. Claim 18: Bains teaches a blood pressure measurement method for a wearable device (Title, Abstract).  Bains does not teach the invention wherein the method comprises: 

sending, by the first wearable device, the blood pressure measurement instruction to the second wearable device;
collecting, by the first wearable device, the first blood pressure reference data based on the feedback information, wherein a time period of collecting the first blood pressure reference data is a first specified duration; and
receiving, by the first wearable device, second blood pressure reference data that is collected by the second wearable device in the first specified duration.
Bains teaches a device in one exemplary embodiment utilizing PPG and ECG in separate wearable devices, wherein the separate devices may communicate and transmit information via two-way communication such as with WiFi or Bluetooth (Paragraph 0023), but does not explicitly teach the steps of generating, sending (by a first wearable sensor) and receiving (by as second wearable sensor) a blood pressure measurement instruction (i.e., a trigger or activation signal).
Lisogurski teaches an invention wherein a first device generates and sends a trigger signal to a receiving secondary device (Paragraph 0005).  Because the separate PPG and ECG sensors of Bains communicate instructions and data through two-way communication as described above, the steps of sending and receiving of a trigger signal such as the one taught by Lisogurski are encompassed by two-way communication standards and commonly-utilized TCP/IP protocols commonly.  Thus, the combination of two-way communication between the first and second wearable sensors of Bains and the trigger signal of Lisogurski reads upon the requirements of the claim.

It would have been obvious to one having skill in the art before the effective filing date to have modified Bains to have included communicating a trigger signal between first and second sensors, the motivation being that ECG signals are capable of detecting physiological points of interest for beginning simultaneous measurement, where selectively activating both sensors reduces power consumption (Paragraphs 0002, 0005).
Bains also teaches the invention: 
wherein the first wearable device is worn at a part that is of a human body and at which first blood pressure reference data is obtained through measurement (Fig. 26-28: embodiments having wrist and arm-worn embodiments, i.e., distinct locations for obtaining blood pressure reference data); and 
calculating, by the first wearable device, blood pressure based on the first blood pressure reference data collected in the first specified duration and the second blood pressure reference data collected in the first specified duration (Paragraph 0024: calculation of PTT using two sensors, wherein the relative blood pressure signal is calculated therefrom; Examiner notes that data from first and second times can occur within a first duration).
Additionally or alternatively, Lisogurski also teaches the invention calculating blood pressure based on first and second reference data in two interpretations: 1) under broadest reasonable interpretation, triggering a PPG measurement using an ECG trigger creates a blood pressure measurement utilizing first (PPG) and second (ECG) data; 2) Lisogurski also teaches the invention utilizing an algorithm which takes in ECG and PPG data, thus also creating an output based on first and second reference data.  Evidence for both points described above can be found in Paragraph 0061.
Re. Claim 19: Bains in view of Lisogurski teach the invention according to claim 18.  Claim 19 is currently worded such that the invention must contain both an ECG and PPG sensor.  Both inventions of Bains and Lisogurski teaches utilizing an ECG or PPG signal (see rejection above).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (WO 2016/040352 A1) (hereinafter – Bains) in view of Lisogurski et al. (U.S. 2013/0324856 A1) (hereinafter – Lisogurski) in further view of Shemesh et al. (U.S. 2017/0020399 A1) (hereinafter – Shemesh).
Re. Claim 21: Bains and Lisogurski teach the invention according to claim 18.  Bains and Lisogurski do not teach the invention wherein the blood pressure measurement instruction generated by the first wearable device is triggered by at least one of a user, or the second wearable device.
Shemesh teaches the invention wherein the blood pressure measurement instruction generated by the first wearable device is triggered by at least one of a user, or the second wearable device (Paragraph 0074: “Activation of a device according to embodiment of the present invention may be responsive to: (1) a user input…”).  Shemesh teaches analogous art in the technology of wearable combination PPG/ECG blood pressure measurements (Paragraph 0073).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bains in view of Lisogurski to include the pressure measurement instruction generated by the first sensor to be triggered by a user input, the motivation being that since the inventions of Bains and Lisogurski require close contact to the skin, a contact-based user input as taught by Shemesh provides the benefit of allowing the user to selectively enable the device and also ensures the device is within close proximity of the user.
.

Claims 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (WO 2016/040352 A1) (hereinafter – Bains) in view of Lisogurski et al. (U.S. 2013/0324856 A1) (hereinafter – Lisogurski) in further view of Karljalainen (U.S. 2009/0009342 A1) (hereinafter – Karljalainen).
Re. Claim 20: Bains and Lisogurski teach the invention according to claim 18.  Although Bains describes two-way communication utilizing WiFi or Bluetooth communication, Bains does not explicitly describe re-sending instructions if the first device does not receive such data within a specified amount of time.  However, such a feature may be encompassed by the concept of “handshaking” in standard TCP/ICP protocols used for networked communication such as those found in Bains.  For the sake of advancing prosecution, Examiner presents more explicit evidence: 
Karljalainen teaches an invention which re-sends data if the data is not confirmed to be received by a second device (Paragraph 0051: “The transmitter belt 202 may also at intervals transmit a signal to be acknowledged to the wrist device 204, and if the transmitter belt 202 does not receive an acknowledgement signal from the wrist device 204, it may continue transmitting the same signal to be acknowledged or end data transmission for a predefined time before re-sending the signal to be acknowledged.”  Karljalainen teaches analogous art in the technology of wearable ECG monitoring devices (Paragraph 0006). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Bains in view of Lisogurski to have included the feature of re-sending signals if confirmation of receipt is not received within a specified duration, the motivation being to ensure integrity of data transfer (Paragraph 0051).
Re. Claim 22: Bains teaches a blood pressure measurement method for a wearable device (Abstract, Title).  Bains teaches a device in one exemplary embodiment utilizing PPG and ECG in separate wearable devices, wherein the separate devices may communicate and transmit information via two-way communication such as with WiFi or Bluetooth (Paragraph 0023).  Bains does not explicitly teach the steps of generating, sending, and receiving a blood pressure measurement instruction (i.e., a trigger or activation signal) between first and second wearable sensors.
Lisogurski teaches an invention wherein a first device generates and sends a trigger signal to a receiving secondary device (Paragraph 0005).  Because the separate PPG and ECG sensors of Bains communicate instructions and data through two-way communication as described above, the steps of sending and receiving of a trigger signal such as the one taught by Lisogurski are encompassed by two-way communication standards and commonly-utilized TCP/IP protocols commonly.  Thus, the combination of two-way communication between the first and second wearable sensors of Bains and the trigger signal of Lisogurski reads upon the requirements of the claim.
It would have been obvious to one having skill in the art before the effective filing date to have modified Bains to have included communicating a trigger signal between first and second sensors, the motivation being that ECG signals are capable of detecting physiological points of interest for beginning simultaneous measurement, where selectively activating both sensors reduces power consumption (Paragraphs 0002, 0005).
Bains also teaches the invention wherein the second wearable device is worn at a part that is of a human body and at which second blood pressure reference data is obtained through measurement (Fig. 26); and 

Bains and Lisogurski do not teach the invention wherein feedback information is sent by the second sensor to notify the first sensor that the second sensor has successfully received the blood pressure measurement instruction.
Karljalainen teaches the use of feedback information sent by a second device receiving information from a first device (Paragraph 0051: “acknowledgement signal”).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Bains in view of Lisogurski to have included the feature of an acknowledgement signal, the motivation being to ensure integrity of data transfer (Paragraph 0051).  Examiner additionally notes that this is a common step utilized in most TCP/IP protocols, as previously described to be encompassed by Bains.
In view of the steps of sending, receiving, and acknowledgement of a received blood pressure monitoring instruction as taught by the combination of Bains, Lisogurski, and Karljanainen, the claim limitation of collecting second blood pressure reference information in a first duration after a specified second duration within the first specified duration is also taught by Lisogurski (Paragraph 0104: “For example, the system may turn on the second light source a certain number of milliseconds prior to the peak (or expected peak) of a pulse signal. In a further example, the system may wait a certain number of milliseconds following a peak in an ECG signal”).  The additional amended limitation of “wherein the blood pressure measurement instruction is used to instruct the second wearable device to perform blood pressure measurement in a first specified duration, wherein the first specified duration is a time 
Re. Claims 23: Bains, Lisogurski, and Karljanainen teach the invention according to claim 22.  Claim 23 is currently worded such that the invention must contain both an ECG and PPG sensor.  Both inventions of Bains and Lisogurski teaches utilizing an ECG or PPG signal (see rejections of claims 22).
Re. Claim 24: Bains teaches a first wearable device for measuring blood pressure (Abstract, Title), 
wherein the first wearable device is worn at a part that is of a human body and at which first blood pressure reference data is obtained through measurement (Fig. 26), 
wherein the first wearable device comprises a first receiver, a first transmitter, a first blood pressure detection sensor, and at least one processor, and the at least one first processor is connected to the first receiver, the first transmitter, and the first blood pressure detection sensor by using a bus (Fig. 7: input/output devices 88, data bus 90, one or more processors 82; Paragraph 0023: Examiner notes that two-way communication necessarily requires the use of a transmitter and receiver).
Bains does not teach the device wherein the at least one processor generates a blood pressure measurement instruction based on a user operation or automatic setting, and the at least one processor controls the first transmitter to send the blood pressure measurement instruction to a second wearable device; the first receiver receives feedback information sent by the second wearable device.  Bains 
Lisogurski teaches an invention wherein a first device generates and sends a trigger signal to a receiving secondary device based on an automatic setting (Paragraph 0005: an ECG-based trigger signal can be considered an automated).  Because the separate PPG and ECG sensors of Bains communicate instructions and data through two-way communication as described above, the steps of sending and receiving of a trigger signal such as the one taught by Lisogurski are encompassed by two-way communication standards and commonly-utilized TCP/IP protocols commonly.  Thus, the combination of two-way communication between the first and second wearable sensors of Bains and the trigger signal of Lisogurski reads upon the requirements of the claim.
Lisogurski teaches analogous art in the technology of blood pressure sensing (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bains to have included communicating a trigger signal automated by certain ECG features between first and second sensors as taught by Lisogurski, the motivation being that ECG signals are capable of detecting physiological points of interest for beginning simultaneous measurement, where selectively and automatically activating both sensors reduces power consumption (Paragraphs 0002, 0005).
Bains and Lisogurski do not teach the invention wherein feedback information is sent by the second sensor to notify the first sensor that the second sensor has successfully received the blood pressure measurement instruction.

It would have been obvious to one having skill in the art before the effective filing date to have modified Bains in view of Lisogurski to have included the feature of an acknowledgement signal, the motivation being to ensure integrity of data transfer (Paragraph 0051).  Examiner additionally notes that this is a common step utilized in most TCP/IP protocols, as previously described to be encompassed by Bains.
Lisogurski further teaches the invention wherein the at least one processor controls, based on the feedback information received by the first receiver, the first blood pressure detection sensor to collect the first blood pressure reference data, wherein a time period of collecting the first blood pressure reference data is a first specified duration (Fig. 13);
the first receiver is further configured to receive second blood pressure reference data that is collected by the second wearable device in the first specified duration (Fig. 13: showing periods of simultaneous collection of ECG and PPG data in the same duration; Figs. 49B and 49C: bands 972 and 982 used for measuring relative blood pressure values).
Bains further teaches the invention wherein the at least one processor calculates blood pressure based on the first blood pressure reference data and the second blood pressure reference data (Paragraph 0024: calculation of PTT using two sensors, wherein the relative blood pressure signal is calculated therefrom).
Re. Claim 25: Bains, Lisogurski, and Karljanainen teach the invention according to claim 24.  Claim 25 is currently worded such that the invention must contain both an ECG and PPG sensor.  Both inventions of Bains and Lisogurski teaches utilizing an ECG or PPG signal (see rejection above). 
Re. Claim 26: Bains, Lisogurski, and Karljanainen teach the invention according to claim 24.  Karljalainen further teaches the invention wherein the method further comprises: if the first wearable device does not receive, within a second specified time duration, the feedback information sent by the second wearable device, re-sending, by the first wearable device, the blood pressure instruction to the second wearable device (Paragraph 0033).  See also: rejection of claim 20.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s primary argument that the cited art of Bains teaches only “a signal difference between the ventricular ejection time and the pulse arrival time – two different time:”
A duration can contain any number of times.  Even though there are two separate times with regards to a first and second signal of Bains, both times may occur within the space of a duration.  Applicant’s cited portion of Bain appears to teach exactly the contested limitation of: “(1) determining the relative blood pressure signal based on the first sensed ventricular ejection signal and the second sensed pressure pulse signal, particularly where (2) the first sensed ventricular ejection signal and the second sensed pressure pulse signal being collected in a same duration.”  This is notwithstanding the additional arguments presented in (similarly) claims 22, wherein Lisogurski is shown to teach the sequenced steps of sending, receiving, and triggering, which can occur within a duration.  Examiner notes that since the particulars of a duration have not been specified, a duration can encompass almost any sequence of actions occurring under operation of the device. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791